DETAILED ACTION
Response to Amendment
Acknowledgements
	The previous claim objections have been obviated by the claim amendments.
Claim Objections
Claims 1, 9, 11, and 12 are objected to because of the following informalities:
On lines 10-11 of claim 1, “the safety catheter” should read “the needle tip protector” to provide consistent use of claim terminology.  Note that on lines 16-17, the applicant has recited that “the needle tip protector” is in the recited “ready to use position”.
On line 26 of claim 1, “the abutment surface” should read “the at least one abutment surface” to provide consistent use of claim terminology.
On line 14 of claim 9, “the safety catheter” should read “the needle tip protector” to provide consistent use of claim terminology.  Note that on line 17, the applicant has recited that “the needle tip protector” is in the recited “ready to use position”.
In claim 11, there are three recitations of “the inward biasing opposing arms” that should read “the two inward biasing opposing arms” to provide consistent use of terminology.
In claim 12, there are two recitations of “the inward biasing opposing arms” that should read “the two inward biasing opposing arms” to provide consistent use of terminology.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 7, it is unclear if “a proximal end of the outer member” on lines 4-5 is a different structure from the already recited (see claim 1) proximal end of the body of the outer member.  The examiner believes the terms reference the same structure.  The examiner encourages the applicant to amend the limitation to “the proximal end of the body of the outer member” to correct the deficiency.  Amendments or clarification are required.
In regard to claims 11-12, it is unclear how the flexible tabs can be maintained in biased contact with the abutment surface since it appears that the abutment surface (138) is part of the flexible tabs (130).  It appears that “the abutment surface”, on line 5 of claim 11 and lines 4-5 of claim 12, should read “the counterpart surface” (the counterpart surface is a part of the catheter hub). 
In further regard to claims 11-12, the claims recite that the flexible tabs are maintained in biased contact but there is no previous limitation that establishes the 
Allowable Subject Matter
Claims 1-6 and 8-10 are allowed.  Claims 7 and 11-12 will be considered allowed upon resolution of the 112 rejections.
The following is an examiner’s statement of reasons for allowance: The applicant’s remarks (filed on 3/9/2022) are considered persuasive in distinguishing the claimed limitations over the cited art.  See specifically the 3rd, 4th, and 5th paragraphs of page 6 of the Remarks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783